DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 1, 9-17, 19-27 and 29-30 in the reply filed on 7/12/2022 is acknowledged.
Claims 2-8, 18 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022

Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 16838489 to U.S. provisional application serial No. 62966618 filed on 1/28/2020.

Claim Objections
Claims 9-10, 12-17, 19-20 and 26 are objected to because of the following informalities:  
Regarding claims 9-10, line 1, “A CNC machining” should be “The CNC machining” for clarity.
Regarding claims 10, 16 and 26, lines 1-2, “the work table has a length of about 11 ft. (3.3 m) and the outfeed table having a length of about 23 ft. (7 m)” should be “the length of the work table is about 11 ft. (3.3 m) and the length of the outfeed table is about 23 ft. (7 m)” for clarity, as a length of the outfeed table and a length of work table were already recited in claim 9. 
Regarding claims 12-17 and 19-20, line 1, “A method” should be “The method” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wuertemberger (US 20060278057 A1) in view of Gauli (US 20180250781 A1).
Regarding claim 1, Wuertemberger teaches a CNC machining center (See Figure 1), comprising:
a. a machine base (assembly of 35, 21, 23 and 34);
c. a work table (32) positioned on the base and adapted for supporting the workpiece as the workpiece moves relative to the machine tool (moving via track 29, see Figure 1);
d. a saw (wire saw 54) positioned above the work table in a linearly offset position relative to the machine tool for carrying out a sawing operation on the workpiece; and
e. a programmable digital computer (24) and computer interface (bottoms on 24) for controlling the operation of the machine tool, work table and saw of the machining center (paragraph 0013).
Wuertemberger fails to teach a multi-axis machine tool positioned on the base for carrying out a machining operation on a workpiece.
Gauli teaches an autonomous production line with multiple multi-axis machine tool (10) positioned on the base for carrying out a machining operation on a workpiece on a production line (see Figure 5).
It would have been obvious to one of ordinary skill in the art to modify the device of Wuertemberger to add a multi-axis machine tool positioned on the base, as taught by Gauli, in order to performed different type of work on the same workpiece in a production line (paragraph 0003 of Gauli).
Regarding claim 9, Wuertemberger teaches an outfeed table (in light of the specification (page 9 lines 15-20 of the specification), the rail of 27 and 28 of Wuertemberger meets the claimed limitation of outfeed table) positioned linearly downstream of the work table wherein the outfeed table has a length whereby the machine tool is adapted to reach all points on the workpiece and subsequently (see Figure 1), for the saw to fully sever a horizontal portion of the workpiece (See Figure 1 of Wuertemberger).
Modified Wuertemberger fails to teach outfeed table has a length that is twice a length of the work table.
Furthermore, with respect to the specific size of twice a length of the work table, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify device of modified Wuertemberger to have the length set forth in the claim to make the desired size production line for the end user. 
Regarding claim 10, modified Wuertemberger further teaches the work table has a length and the outfeed table having a length of about 23 ft. (7 m).
Modified Wuertemberger fails to teach the work table has a length of about 11 ft. (3.3 m) and the outfeed table having a length of about 23 ft. (7 m).
Furthermore, with respect to the specific size of the work table has a length of about 11 ft. (3.3 m) and the outfeed table having a length of about 23 ft. (7 m), the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify device of modified Wuertemberger to have the length set forth in the claim to make the desired size production line for the end user. 

Claims 11-16, 19-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wuertemberger (US 20060278057 A1) in view of Gauli (US 20180250781 A1) and in further view of Tillman (US 20100212465 A1).
Regarding claim 11, Wuertemberger teaches a method of machining a workpiece under the control of a CNC machining center (see Figure 1), comprising the steps of providing:
a. a machine base (20); a saw (50) positioned above the work table in a linearly offset position relative to the machine tool for carrying out a sawing operation on the workpiece (See Figure 1); and a programmable digital computer and computer interface (24) for controlling the operation of the machine tool, work table and saw of the machining center (see Figure 1);
b. positioning a workpiece in a stationary condition on the work table (paragraph 0013-0015);
c. moving the workpiece and the machine tool relative to each other to perform a machining step on the workpiece under the control of the computer (moving via the work table 32, paragraph 0014);
d. moving the workpiece and the saw relative to each other to perform a sawing step (paragraph 0013-0014).
Wuertemberger fails to teach a multi-axis machine tool positioned on the base for carrying out a machining operation on a workpiece; a work table positioned on the base and adapted for supporting the workpiece as the workpiece moves relative to the machine tool; d. moving the workpiece and the saw relative to each other to perform a sawing step on the workpiece under the control of the computer to sever a topmost layer of the workpiece from an underlying layer of the workpiece; and e. removing the severed topmost layer of the workpiece from the underlying layer of the workpiece.
Gauli teaches an autonomous production line with multiple multi-axis machine tool (10) positioned on the base for carrying out a machining operation on a workpiece on a production line (see Figure 5).
It would have been obvious to one of ordinary skill in the art to modify the device of Wuertemberger to add a multi-axis machine tool positioned on the base, as taught by Gauli, in order to performed different type of work on the same workpiece in a production line (paragraph 0003 of Gauli).
Tillman teaches using a wire cutting device to moving the workpiece and the saw relative to each other to perform a sawing step on the workpiece under the control of the computer to sever a topmost layer of the workpiece from an underlying layer of the workpiece (see Figures 4A-D); and removing the severed topmost layer of the workpiece from the underlying layer of the workpiece (see Figures 4A-D).
It would have been obvious to one of ordinary skill in the art to modify the device of Wuertemberger to add the method cutting, as taught by Tillman, in order to produce plate work pieces (paragraph 0007-0011 of Tillman). 
Regarding claim 12, modified Wuertemberger further teaches the step of maintaining the workpiece stationary on the work table and moving work table relative to the machine tool and saw (as the table and tool can both be controlled to move/stationary in order to performed the cutting function, the limitation is met, paragraph 0014-0015 of Wuertemberger).
Regarding claim 13, modified Wuertemberger further teaches the steps of performing the machining step upstream of the saw (as modified in claim 11, added machining tool for extra upstream cutting step, see Figure 5 of Gauli), moving the workpiece downstream to the saw, and performing the sawing step subsequently to and downstream from the machining step (see Figure 1 of Wuertemberger).
Regarding claim 14, modified Wuertemberger further teaches the step of providing an outfeed table (in light of the specification (page 9 lines 15-20 of the specification), the rail of 27 and 28 of Wuertemberger meets the claimed limitation of outfeed table) positioned linearly downstream of the work table for supporting the workpiece during the sawing step (see Figure 1 of Wuertemberger).
Regarding claim 15, modified Wuertemberger further teaches the outfeed table has a length whereby the machine tool is adapted to reach all points on the workpiece and subsequently, for the saw to fully sever a horizontal portion of the workpiece (see Figure 1 of Wuertemberger).
Modified Wuertemberger fails to teach outfeed table has a length that is twice a length of the work table.
Furthermore, with respect to the specific size of twice a length of the work table, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify device of modified Wuertemberger to have the length set forth in the claim to make the desired size production line for the end user. 
Regarding claim 16, Wuertemberger teaches the work table has a length of about 11 ft. (3.3 m) and the outfeed table having a length of about 23 ft. (7 m).
Modified Wuertemberger fails to teach the work table has a length of about 11 ft. (3.3 m) and the outfeed table having a length of about 23 ft. (7 m).
Furthermore, with respect to the specific size of the work table has a length of about 11 ft. (3.3 m) and the outfeed table having a length of about 23 ft. (7 m), the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify device of modified Wuertemberger to have the length set forth in the claim to make the desired size production line for the end user. 
Regarding claim 19, modified Wuertemberger further teaches the steps of repetitively moving the workpiece and the saw relative to each other to perform a sawing step on the workpiece under the control of the computer to sever successive topmost layers of the workpiece from an underlying layer of the workpiece, and removing the severed successive topmost layers of the workpiece from the underlying layer of the workpiece (as modified in claim 11, see Figures 4A-D of Tillman).
Regarding claim 20, modified Wuertemberger further teaches the band saw wheels are positioned in respective housings that are positioned vertically above and outboard of opposing sides of the work table, the band saw adapted for making both vertical sawing cuts and horizontal sawing cuts on the workpiece (paragraph 0006 of Wuertemberger).
Regarding claim 21, Wuertemberger teaches a method of machining a workpiece under the control of a CNC machining center (See Figure 1), comprising the steps of:
b. positioning a workpiece in a stationary condition on a work table (32) positioned on the base (paragraph 0014), 
c. moving the workpiece the relative to each other to perform a machining step on the workpiece under the control of a programmable digital computer (paragraph 0013-0014);
d. positioning a saw above the work table in a linearly offset position relative to the machine tool, the saw capable of carrying out a sawing operation on the workpiece (see Figure 1). 
a. positioning a multi-axis machine tool on a base, the multi-axis machine tool capable of carrying out a machining operation on a workpiece; moving the multi-axis machine tool relative to each other to perform a machining step on the workpiece under the control of a programmable digital computer, the work table supporting the workpiece as the workpiece moves relative to the multi-axis machine tool, e. moving the workpiece and the saw relative to each other to perform a sawing step on the workpiece under the control of the programmable digital computer to sever a topmost layer of the workpiece from an underlying layer of the workpiece.
Gauli teaches an autonomous production line with multiple multi-axis machine tool (10) positioned on the base for carrying out a machining operation on a workpiece on a production line (see Figure 5), positioning a multi-axis machine tool on a base, the multi-axis machine tool capable of carrying out a machining operation on a workpiece (paragraph 0015); moving the multi-axis machine tool relative to each other to perform a machining step on the workpiece under the control of a programmable digital computer (paragraph 0015), the work table supporting the workpiece as the workpiece moves relative to the multi-axis machine tool (paragraph 0015 of Gauli). 
It would have been obvious to one of ordinary skill in the art to modify the device of Wuertemberger to add a multi-axis machine tool positioned on the base, as taught by Gauli, in order to performed different type of work on the same workpiece in a production line (paragraph 0003 of Gauli). The resulting method of modified Wuertemberger teaches positioning a multi-axis machine tool on a base, the multi-axis machine tool capable of carrying out a machining operation on a workpiece (paragraph 0015 of Gauli); moving the multi-axis machine tool relative to each other to perform a machining step on the workpiece under the control of a programmable digital computer (paragraph 0015 of Gauli), the work table supporting the workpiece as the workpiece moves relative to the multi-axis machine tool (paragraph 0015 of Gauli).
Tillman teaches using a wire cutting device to moving the workpiece and the saw relative to each other to perform a sawing step on the workpiece under the control of the computer to sever a topmost layer of the workpiece from an underlying layer of the workpiece (see Figures 4A-D); and removing the severed topmost layer of the workpiece from the underlying layer of the workpiece (see Figures 4A-D).
It would have been obvious to one of ordinary skill in the art to modify the device of Wuertemberger to add the method cutting, as taught by Tillman, in order to produce plate work pieces (paragraph 0007-0011 of Tillman). 
Regarding claim 22, modified Wuertemberger further teaches the steps of maintaining the workpiece stationary on the work table and moving the work table relative to the machine tool and saw (as the table and tool can both be controlled to move/stationary in order to performed the cutting function, the limitation is met, paragraph 0014-0015 of Wuertemberger).
Regarding claim 23, modified Wuertemberger further teaches the steps of performing the machining step upstream of the saw (as modified in claim 11, added machining tool for extra upstream cutting step, see Figure 5 of Gauli), moving the workpiece downstream to the saw, and performing the sawing step subsequently to and downstream from the machining step (see Figure 1 of Wuertemberger).
Regarding claim 24, modified Wuertemberger further teaches the step of providing an outfeed table (in light of the specification (page 9 lines 15-20 of the specification), the rail of 27 and 28 of Wuertemberger meets the claimed limitation of outfeed table) positioned linearly downstream of the work table for supporting the workpiece during the sawing step (see Figure 1 of Wuertemberger).
Regarding claim 25, modified Wuertemberger further teaches the outfeed table has a length whereby the machine tool is adapted to reach all points on the workpiece and subsequently, for the saw to fully sever a horizontal portion of the workpiece (see Figure 1 of Wuertemberger).
Modified Wuertemberger fails to teach outfeed table has a length that is twice a length of the work table.
Furthermore, with respect to the specific size of twice a length of the work table, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify device of modified Wuertemberger to have the length set forth in the claim to make the desired size production line for the end user. 
Regarding claim 26, Wuertemberger teaches the work table has a length of about 11 ft. (3.3 m) and the outfeed table having a length of about 23 ft. (7 m).
Modified Wuertemberger fails to teach the work table has a length of about 11 ft. (3.3 m) and the outfeed table having a length of about 23 ft. (7 m).
Furthermore, with respect to the specific size of the work table has a length of about 11 ft. (3.3 m) and the outfeed table having a length of about 23 ft. (7 m), the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify device of modified Wuertemberger to have the length set forth in the claim to make the desired size production line for the end user. 
Regarding claim 29, modified Wuertemberger further teaches the steps of repetitively moving the workpiece and the saw relative to each other to perform a sawing step on the workpiece under the control of the computer to sever successive topmost layers of the workpiece from an underlying layer of the workpiece, and removing the severed successive topmost layers of the workpiece from the underlying layer of the workpiece (as modified in claim 11, see Figures 4A-D of Tillman).
Regarding claim 30, modified Wuertemberger further teaches the band saw wheels are positioned in respective housings that are positioned vertically above and outboard of opposing sides of the work table, the band saw adapted for making both vertical sawing cuts and horizontal sawing cuts on the workpiece (paragraph 0006 of Wuertemberger).

Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wuertemberger (US 20060278057 A1) in view of Gauli (US 20180250781 A1) and in further view of Tillman (US 20100212465 A1) and in further view of Gregg (US 2856672
Regarding claims 17 and 27, modified Wuertemberger teaches all elements of the current invention as set forth in claim 11 and 21, respectively above.
Modified Wuertemberger fails to teach the workpiece comprises a material having a honeycomb structure.
Gregg teaches a using a wire saw (see Figure 1) to cut a honeycomb material (see Figure 4).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Wuertemberger to allow the device to cut a honeycomb material, as taught by Gregg, in order to produce a honeycomb material product, since honeycomb material have extremely low weight to strength ratio (col. 1 lines 15-29 of Gregg).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/27/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724